        2:20-cv-03062-BHH        Date Filed 08/02/21       Entry Number 69         Page 1 of 2




                                 aUNITED STATES DISTRICT COURT
                                  DISTRICT OF SOUTH CAROLINA
                                      CHARLESTON DIVISION


    SOUTH CAROLINA COASTAL
    CONSERVATION LEAGUE, et al.,

                   Plaintiffs,

                         v.

    UNITED STATES ENVIRONMENTAL
    PROTECTION AGENCY and MICHAEL                       Civil Action No. 2:20-cv-03062-BHH
    S. REGAN,1 in his official capacity as the
    Administrator of the United States
    Environmental Protection Agency,
                                                          ORDER GRANTING EPA’S MOTION
                   Defendants,                            FOR REMAND WITHOUT VACATUR

    AMERICAN PETROLEUM INSTITUTE,
    et al.,

                   Defendant-Intervenors,

    NATIONAL HYDROPOWER
    ASSOCIATION,

                   Defendant-Intervenors,

    STATE OF LOUISIANA, et al.,

                   Defendant-Intervenors.



          Defendants United States Environmental Protection Agency and Michael S.

Regan, in his official capacity as the Administrator of the United States Environmental

Protection Agency (collectively, “EPA”), moved to remand the Clean Water Act Section




1EPA Administrator Michael Regan is automatically substituted for Andrew Wheeler pursuant to Rule 25(d)
of the Federal Rules of Civil Procedure.

                                                      1
     2:20-cv-03062-BHH       Date Filed 08/02/21   Entry Number 69      Page 2 of 2




401 Certification Rule, 85 Fed. Reg. 42,210 (July 13, 2020) (the “Certification Rule”), to

the EPA without vacatur. (ECF No. 67.) Having considered the EPA’s motion and

Plaintiffs’ response in opposition, and otherwise being sufficiently advised, the Court

hereby GRANTS the EPA’s motion. It is therefore ORDERED that the Certification Rule

is remanded to EPA without vacatur. All other pending motions are hereby denied as

moot and this action is dismissed, with all parties to bear their own attorneys’ fees and

costs.

         IT IS SO ORDERED.

                                                /s/Bruce Howe Hendricks
                                                United States District Judge

August 2, 2021
Charleston, South Carolina




                                               2
